DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 are of U.S. Patent No. US10,669,079. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 does not include a hinge. However, it would have been obvious to modify the apparatus in claims 1-11 to remove the hinge to reduce cost by using less material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyslotsky et al (Wyslotsky) (US20030087015), in view of Giraud et al (Giraud) (US2016/0130045).
Regarding claim 38, Wyslotsky teaches a moisture tight container (Fig. 2A) comprising a container body (20) having a base and a sidewall extending therefrom, the body defining an interior configured for housing product, the body having an opening leading to the interior, an outer rim (Fig. 2B) projecting radially outward from the sidewall and encircling the container body near the opening, the outer rim having a planar body rim surface (where the outer rim is flat); and a lid having a lid base (212), a skirt (Fig. 2B at 212) depending therefrom, and an lid outer rim (Fig. 2B) extending from the skirt, the lid outer rim having a planar lid rim surface (where the lid is flat), a hinge (111) pivotally attaches the lid to the container body such that the lid is movable with respect to the container body between a closed position in which the lid covers the opening so as to create a moisture tight seal (Fig. 2B) with the body and an open position in which the opening is exposed, when the lid is in the closed position the lid rim surface faces the body rim surface, the moisture tight seal comprising an seal (215) disposed on the body rim surface, wherein, when the lid is in the closed position, 
Regarding claim 39, wherein the moisture tight seal further includes a thermoplastic-to-thermoplastic seal created by mating a body undercut surface of the body with a lid undercut surface of the lid (Fig. 2B).
Regarding claim 40, further comprising an elastomeric sealing surface attached to an interior surface of the lid base, wherein the moisture tight seal further includes a second elastomeric-to-thermoplastic seal created by mating the elastomeric sealing surface and a lip of the container body, the lip surrounding the opening of the container body (Fig. 2B).
Regarding claim 41, wherein the elastomeric sealing surface attached to the interior surface of the lid base is configured to be compressed by the lip when the lid is in the closed position, wherein vertical compression of the elastomeric sealing surface causes a portion of the sealing surface to elastically expand radially into a void provided between the body and the lid (Fig. 2B).
Allowable Subject Matter
s 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736